United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
G.V. MONTGOMERY MEDICAL CENTER,
Jackson, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-2119
Issued: August 6, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 21, 2011 appellant filed a timely appeal from the August 23, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his claim for a
work-related injury. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden proof to establish that he sustained an
injury in the performance of duty on July 9, 2009.
FACTUAL HISTORY
On April 27, 2010 appellant, then a 51-year-old medical administration officer, filed a
notice of traumatic injury claiming that on July 9, 2009 he sustained an injury in the performance
1

5 U.S.C. §§ 8101-8193.

of duty.2 He stated that, while attending a director’s meeting at 8:30 a.m., he experienced nausea
and had an awkward feeling in his chest, neck and jaw. Appellant then lost consciousness and
suffered a grand mal seizure. He indicated that his claimed condition might be related to “stress
and long work hours.”3
In a May 10, 2010 letter, OWCP requested that appellant submit additional factual and
medical evidence in support of his claim. It asked him various questions regarding the claimed
July 9, 2009 incident, including whether he fell to the floor and, if so, whether he struck an
object on the way to the floor. Appellant submitted a description of his job duties as a medical
administration officer, a position which required supervision of the employing establishment’s
intermediate supervisors and administrative officers of the day.
In a June 16, 2010 decision, OWCP denied appellant’s claim that he sustained an injury
in the performance of duty on July 9, 2009. It found that appellant had not established the fact of
injury because the evidence of record did not support that the claimed “injury or event” occurred
as he described.
On June 13, 2011 appellant disagreed with the June 16, 2010 decision and requested
reconsideration. In support of his request, he submitted his responses to OWCP’s request for
additional information, several statements of coworkers who witnessed the July 9, 2009 incident
and medical evidence, including progress notes from July 2009 through January 2010.
In a June 13, 2011 statement, appellant stated that on July 9, 2009 he was attending a
meeting with the Medical Center Director and coworkers and suffered a grand mal seizure after
verbally reporting the previous day’s events. He indicated that just prior to the seizure he
experienced chest pain, nausea, left arm pain and tightening sensation around his neck, throat
and jaw. Appellant stated that his coworkers reported him that he slumped in his chair, went
unconscious and then suffered the seizure, but that he did not fall from the chair. He described
his work as a medical administration officer and indicated that for several days prior to July 9,
2009 he worked 12 to 14 hours per day “in order to keep up with the daily demands and service
operation as a mid-level manager.” Appellant stated that he had not fainted or had a seizure prior
to July 9, 2009.
Appellant submitted several statements from coworkers which describe the July 9, 2009
event. The statements indicate that he was attending a meeting on July 9, 2009 when he lost
consciousness and suffered a seizure while sitting in a chair. After the brief seizure ended,
appellant was helped to the floor by his coworkers and medical assistance was summoned.4 The
July 9, 2009 event was witnessed by at least two physicians, including Dr. Kent A. Kirchner, a
2

Appellant at times listed the claimed injury as occurring on July 10, 2009, but medical records indicate that the
incident actually occurred on July 9, 2009.
3

Appellant’s immediate supervisor, Carolyn Tindall, stated that she had no first-hand knowledge of the July 9,
2009 incident.
4

Two of the statements indicate that appellant fell to the floor, but these statements are not detailed in nature.
The most detailed statements of record do not indicate that appellant fell to the floor or struck any object during the
July 9, 2009 event.

2

Board-certified internist who was Chief of Staff at the employing establishment, and Dr. Paul
Low, a Board-certified pulmonologist who was Deputy Chief of Staff.
In July 9, 2009 reports, Dr. Kirchner stated that appellant was admitted following onset
of a grand mal seizure on July 9, 2009.5 Appellant was sitting in a chair when he noted chest
pain, shortness of breath and pain radiating down his left arm. He then lost consciousness and
was eased to the floor where he had a tonic-clonic seizure which lasted for 90 seconds. The
seizure included shaking of the extremities and foaming of the mouth. Dr. Kirchner indicated
that appellant’s history was significant for primary aldosteronism, hypertension, sleep apnea,
dyslipidemia and degenerative joint disease.6 Although appellant had some cardiac risk factors
and family history, including his father sustaining a heart attack at age 40, he had no real history
of significant cardiac disease. Dr. Kirchner noted that appellant’s mother had a history of
epilepsy starting at age 50, but appellant had no history of seizure disorder and the July 9, 2009
event was his first seizure. He stated, “This could well be arrhythmic episode triggered by chest
pain.”
In a July 17, 2009 report, Dr. Kirchner repeated his prior recitation of appellant’s medical
history and the circumstances of the July 9, 2009 event. He diagnosed generalized tonic-clonic
seizure and indicated that appellant should have follow-up consideration by a neurologist for
cardiac and brain testing.
In an August 13, 2009 report, Dr. Ethel Rose, an attending Board-certified neurologist,
provided a description of the July 9, 2009 event and indicated that appellant had a history of
hypertension, primary aldosteronism, dyslipidemia and obstructive sleep apnea.
In a September 18, 2009 report, Dr. Rose stated that on July 9, 2009 appellant had a
single brief generalized seizure lasting 90 seconds. She indicated that she did not know if
appellant would have further seizures or epilepsy, noting that he might not ever have another
seizure. Appellant was expected to do well in the long run and he was “not having any cognitive
problems or disabilities nor is he expected to have any.” Dr. Rose stated that the treatment plan
for appellant was to stay on seizure medications for the time being and possibly as long as two
years. If he had no further seizures he could go for a trial without seizure medications but if he
had recurrent seizures he would need to stay on medications. The treatment plan also included
not driving until free of seizures for one year, showering instead of bathing, no operating heavy
machinery and no climbing in high places until the course of appellant’s disorder could be
ascertained. Dr. Rose stated that appellant’s mother had epilepsy and his father had a history of
coronary artery disease. Appellant’s previous medical history included hypertension, sleep
apnea and primary aldosteronism. She indicated that an August 2009 magnetic resonance
imaging (MRI) scan test, August 2009 electrocardiogram (EKG) and July 2009 cardiac heart
catherization were normal. Dr. Rose noted that appellant was functioning quite effectively in his
job and continuing his physical activity program.

5

Several of the July 9, 2009 reports were cosigned by other attending physicians.

6

Primary aldosteronism is characterized by the overproduction of the hormone aldosterone and dyslipidemia
occurs when there is an abnormal amount of lipids in the blood.

3

In a January 21, 2010 report, Dr. Rose indicated that appellant had a seizure on July 9,
2009 during a meeting at work. Appellant had chest pains and breathing problems prior to
suffering the seizure. Dr. Rose also reported that on another occasion in July 2009 appellant had
a “second spell” lasting five minutes which consisted of not being able to speak well, his jaw
getting “tired” and not being able to think clearly. He diagnosed “presumed or possible seizure
or at least [loss of consciousness] for a few minutes” and indicated that neither reported incident
was “typical.”
In an August 23, 2001 decision, OWCP affirmed its June 13, 2011 decision but modified
it to reflect that appellant had established a work factor because he was attending a meeting at
work when he sustained a grand mal seizure on July 9, 2009. It further found that he had not met
his burden to submit rationalized medical evidence relating a diagnosed condition to the
established work factors.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of her claim including the fact that the individual is an “employee of the United States”
within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.7 The medical evidence required to establish a causal
relationship between a claimed period of disability and an employment injury is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the compensable employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.8
It is a well-settled principle of workers’ compensation law, and the Board has so held,
that an injury resulting from an idiopathic fall -- where a personal, nonoccupational pathology
causes an employee to collapse and to suffer injury upon striking the immediate supporting
surface and there is no intervention or contribution by any hazard or special condition of
employment -- is not within the coverage of FECA. Such an injury does not arise out of a risk
connected with the employment and, therefore, it is not compensable.9 The question of causal
relationship in such cases is a medical one, and must be resolved by medical evidence.10
However, as the Board has made equally clear, the fact that the case of a particular fall cannot be
7

J.F., Docket No. 09-1061 (issued November 17, 2009).

8

See E.J., Docket No. 09-1481 (issued February 19, 2010).

9

G.B., Docket No. 10-2155 (issued June 1, 2011); Amrit P. Kaur, 40 ECAB 848, 853 (1989); Robert J. Choate,
39 ECAB 103, 106 (1987).
10

John D. Williams, 37 ECAB 238, 240 (1985); Rudolph Golz, 33 ECAB 129, 133 (1981).

4

ascertained, or that the reason it occurred cannot be explained does not establish that it was due
to an idiopathic condition. This follows from the general rule that an injury occurring on the
industrial premises during working hours is compensable unless the injury is established to be
within an exception to the general rule.11 If the record does not establish that the particular fall
was due to an idiopathic condition, it must be considered as merely an unexplained fall, one
which is distinguishable from a fall in which it is definitely established that a physical condition
preexisted the fall and caused the fall.12
ANALYSIS
Appellant has claimed that he sustained an employment injury when he suffered an
apparent grand mal seizure while attending a staff meeting on July 9, 2009. The Board finds that
he established work factors, in the form of carrying out his duties on July 9, 2009. Appellant
was attending a meeting with the Medical Center Director and coworkers and had presented a
verbal report just prior to suffering the apparent seizure.
The Board notes that application of the idiopathic fall analysis described above is not
appropriate in the present case because, although appellant did lose consciousness during the
July 9, 2009 event, he did not fall and suffer injury upon striking an immediate supporting
surface when he suffered his apparent seizure on that date.13 Rather, appellant slumped in his
chair and lost consciousness without falling from the chair. After he suffered convulsions for 90
seconds, his coworkers eased him down to the floor, without striking any surface and summoned
medical assistance. Therefore, the primary question before the Board is whether appellant
submitted rationalized medical evidence showing that he sustained a medical condition on July 9,
2009 due to work factors, including the act of attending and participating in a meeting on
July 9, 2009.14
Although it appears that appellant suffered a seizure on July 9, 2009, none of the
physicians of record related the apparent seizure to his work duties or conditions. Dr. Kirchner,
a Board-certified internist, who was Chief of Staff at the employing establishment, and Dr. Rose,
an attending neurologist, did not provide any clear opinion on the cause of the July 9, 2009
event. He suggested that a cardiac condition might have played a role but he provided no
indication that appellant had a work-related cardiac condition.15 Both Dr. Kirchner and Dr. Rose
made note of appellant’s history of aldosteronism, hypertension, sleep apnea and dyslipidemia,
but neither physician provided a clear opinion that these conditions were work related or that
they contributed to the July 9, 2009 event.16 The record does not contain a rationalized medical
11

Emelda C. Arpin, 40 ECAB 787, 789 (1989); Judy Bryant, 40 ECAB 207, 213 (1988).

12

M.M., Docket No. 08-1510 (issued November 25, 2008); see Martha G. List (Joseph G. List), 26 ECAB 200,
204-05 (1974).
13

See supra note 9.

14

See supra notes 7 and 8.

15

In a July 9, 2009 report, Dr. Kirchner stated, “This could well be arrhythmic episode triggered by chest pain.”

16

Both physicians also noted that appellant’s mother had a history of epilepsy.

5

report indicating that appellant sustained a specific medical condition on July 9, 2009 which was
related to accepted work factors.
For these reasons, appellant has not shown that he sustained an injury in the performance
of duty on July 9, 2009.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an injury in the performance of duty on July 9, 2009.
ORDER
IT IS HEREBY ORDERED THAT the August 23, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 6, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

